DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jobetto (US 2005/0140007) in view of Hsu et al. (US 8,846,453), and further in view of Yang et al. (US 2013/0087914).
Regarding claim 1, Jobetto teaches a semiconductor packaging method, comprising: providing a substrate (23; Fig. 1, [0052]), comprising a front side (top side) and a back side (bottom side); disposing a first insulating layer (1 of insulating materials; Fig. 1, [0043]) on the front side of the substrate (the top side of 23; Fig 1); forming a protection layer (24; Fig. 1, [0052]) on the back side of the substrate (23; see Fig. 1); disposing a die (2; Fig. 1, [0044]) on the first insulating layer (1; Fig. 1), wherein the die (2) comprises a first die pad (the left piece of 12; Fig. 1, [0044]) and a second die pad (the right piece of 12; Fig. 1, [0044]); disposing a second insulating layer (14/15/16; Fig 18, [0088]) on the first insulating layer (1), the die (2), the first die pad (the left piece of 12) and the second die pad (the right piece of 12; see Fig. 18), wherein the second insulating layer (14/15/16) is a single structure (single continuous structure; see Fig. 18) and covers an entirety of sidewalls (left and right sidewalls) and a top surface of the die (2; see Fig. 18); removing a portion of the second insulating layer (14/15/16) to form a first window (the left piece of 17; Fig. 13, [0050]) and a second window (the right piece of 17; Fig. 13, [0050]), so as to expose the first die pad (the left piece of 12) and the second die pad (the right piece of 12); disposing a first metal layer (18; Fig. 14, [0079]) along the second insulating layer (14/15/16), and a profile of the first window (the left piece of 17) and the second window (the right piece of 17; the bottom surface of 18 formed along the profile of the first window and the second window), and the first metal layer (18) being coupled to the first die pad (the left piece of 12) and the second die pad (the right piece of 12); disposing a third insulating layer (41; Fig. 14, [0079]) on the first metal layer (18); removing a portion of the third insulating layer (41; 
Jobetto does not teach wherein the first metal terminal is formed to cross the second metal layer and the protection layer; wherein the second metal terminal is formed to cross the second metal layer and the protection layer; wherein the first and second metal terminals are formed by a silver/copper dip operation, wherein the first metal layer includes a recessed portion and protrudes toward the die; wherein a portion of the second metal layer is disposed in the recessed portion, and the second metal layer includes a bottom surface protrudes toward the first die pad and the second die pad.
In the same field of endeavor of semiconductor manufacturing, Hsu et al. teach wherein the first metal terminal (31; Fig. 3E, col. 5, line 64 to col. 6, line 23) is formed to cross the second metal layer (10A; Fig. 3E, col. 4, lines 65-66) and the protection layer (a portion of package body 20 above the chip 10; Fig. 3E, col. 5, lines 40-41); wherein the second metal terminal (32; Fig. 3E, col. 5, line 64 to col. 6, line 23) is formed to cross the second metal layer (10B; Fig. 3E, col. 4, lines 65-66) and the protection layer (a portion of package body 20 above 
Jobetto teach all the claimed elements except that Jobetto is using solder ball for forming external connecting terminals ([0005]) rather than metal terminals formed by a silver/copper dip operation.
In the same field of endeavor of semiconductor manufacturing, Hsu et al. teach metal terminals formed by a silver/copper dip operation for forming external connecting terminals (31 and 32; Fig. 3C, col. 5, line 64 to col. 6, line 23).  
One of ordinary skill in the art would have recognized that solder ball and metal terminals formed by a silver/copper dip operation are known equivalents for providing external connecting terminals within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (solder ball) for another known equivalent element (metal terminals formed by a silver/copper dip operation) resulting in the predictable result of providing external connecting terminals (KSR rationales B).
 Yang et al. teach wherein the first metal layer (132A; Fig. 9C, [0063]) includes a recessed portion (the recess portion of 132A directly above 24; Fig. 9C, [0063]) and protrudes toward the die (22; Fig. 9C, [0020]); a portion of the second metal layer (132B, Fig. 9C, [0063]) is disposed in the recessed portion (the recess portion of 132A directly above 24; Fig. 9C, [0063]), and the second metal layer (132B) includes a bottom surface protrudes toward the first die pad and the second die pad (a plurality of contact pads 24; Fig. 9C, [0020]).

In the same field of endeavor of semiconductor manufacturing, Yang et al. teach double metal layers with recesses for interconnections (Fig. 9C, [0063]).  
One of ordinary skill in the art would have recognized that double metal layers without recesses and double metal layers with recesses are known equivalents for providing interconnections within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (double metal layers without recesses) for another known equivalent element (double metal layers with recesses) resulting in the predictable result of providing interconnections (KSR rationales B). 
Regarding claim 2, Jobetto teaches the semiconductor packaging method of claim 1, further comprising: disposing a fourth insulating layer (20/20a; Fig. 16, [0081]) on the second metal layer (19); and removing a portion of the fourth insulating layer (forming holes 21 of film 20 by lithography; [0083]) to form a fifth window (the second left hole 20 in Fig. 16) and a sixth window (the second right hole 20 in Fig. 16), so as to expose a portion of the second metal layer (19; see Fig. 16).
Regarding claim 4, Jobetto teaches the semiconductor packaging method of claim 1, wherein the second metal layer (19) is selected from at least one of palladium, aluminum, chromium, nickel, titanium, gold, copper and platinum (copper; [0050]). 
Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Jobetto, Hsu et al. and Yang et al. as applied to claim 2 above, and further in view of Okazaki et al. (US 2009/0208868). 
Regarding claim 5, Jobetto teaches wherein the first insulating layer (1), the second insulating layer (14/15/16), the third insulating layer (41) and the fourth insulating layer (20).
Jobetto does not teach the first insulating layer, the second insulating layer, the third insulating layer and the fourth insulating layer are photosensitive dry films comprising constituents selected from at least one of polyimide, epoxy resin, benzocyclobutene resin and polymer.
In the same field of endeavor of semiconductor manufacturing, Okazaki et al. teach using photosensitive dry films of polyimide for the material of the insulating layers ([0003, 0011]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Jobetto, Hsu et al., Yang et al. and Okazaki et al. and having the first, second, third, and fourth insulating layers made of photosensitive dry films of polyimide as taught by Okazaki et al., because the films has excellent thermal resistance, folding resistance, flame retardance and long-term insulation reliability, which contains no halogen-containing compounds and antimony compounds that have high possibility of environmental impact, as taught by Okazaki et al. ([0023]).   
Regarding claim 6, Jobetto teaches the semiconductor packaging method of claim 5, wherein the first metal terminal (the second left piece of 22) is coupled to the second metal layer (19) exposed by the fifth window (the second left hole 20 in Fig. 16); and wherein the second metal terminal (the second right piece of 22) is coupled to the second metal layer (19) exposed by the sixth window (the second right hole 20 in Fig. 16).
Claim 7Jobetto, Hsu et al., Yang et al. and Okazaki et al. as applied to claim 6 above, and further in view of Pan et al. (US 2014/0070403).
Regarding claim 7, Jobetto teaches the semiconductor packaging method of claim 6, wherein the first metal terminal (the second left piece of 22) and the second metal terminal (the second right piece of 22).
Jobetto does not teach the first metal terminal and the second metal terminal are selected from at least one of silver and copper.
In the same field of endeavor of semiconductor manufacturing, Pan et al. teach the first metal terminal (one of the conductive bumps 128; Fig. 18, [0031]) and the second metal terminal (another one of the conductive bumps 128; Fig. 18, [0031]) are selected from at least one of silver and copper (copper; [0031]).  
Jobetto teach all the claimed elements except that Jobetto is using solder balls for external connection ([0051]) rather than copper bumps.
In the same field of endeavor of semiconductor manufacturing, Pan et al. teach copper bumps (128; Fig. 18, [0031]) for external connection ([0031]).  
One of ordinary skill in the art would have recognized that solder balls and copper bumps are known equivalents for external connection within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (solder balls) for another known equivalent element (copper bumps) resulting in the predictable result of providing external connections (KSR rationales B). 


Response to Arguments
Applicant’s amendments, filed 11/19/2020, overcome the objections to the drawings and the rejections to claims 1, 2 and 5-7 under 35 U.S.C. 112.  The objections to the drawings and the rejections to claims 1, 2 and 5-7 under 35 U.S.C. 112 have been withdrawn.
On page 5 of Applicant's Response, Applicant argues that there is no motivation to convert Jobetto's solder balls 22 into Hsu's first and second electrode structures 31, 32 that span the sidewall of the package structure.
The Examiner respectfully disagrees with Applicant' s argument, because there is a  motivation based on KSR rationales B: one of ordinary skill in the art would have recognized that solder balls and copper bumps are known equivalents for external connection within the semiconductor art, and it would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (solder ball) for another known equivalent element (metal terminals formed by a silver/copper dip operation) resulting in the predictable result of providing external connecting terminals.
On page 6 of Applicant's Response, Applicant argues that Jobetto fails to disclose "the second insulating layer is a single structure" of claim 1 due to differences in the formation methods and structures and Examiner’s failure of providing specific evidence that Jobetto's 14/15/16 is a single continuous structure.
The Examiner respectfully disagrees with Applicant’s argument, because Examiner clearly indicates that Fig. 18 of Jobetto shows a single continuous structure of 14/15/16.  The claims also did not recite the differences in the formation method and structures in the rejected claims that distinguish the prior art from the current application.  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 6 of Applicant's Response, Applicant argues that Jobetto fails to disclose "the second insulating layer covers an entirety of sidewalls and a top surface of the die" of claim 1 based on that, according to FIG. 18 of Jobetto, the 14/15/16 combination does not directly touch or cover all the sidewalls and top surface of semiconductor constituent body 2 and there is an obvious gap (blank area) between them.
The Examiner respectfully disagrees with Applicant' s argument, because Jobetto teaches “wherein the second insulating layer (14/15/16) … covers an entirety of sidewalls (left and right sidewalls) and a top surface of the die (2; see Fig. 18)” of claim 1 as disclosed above in the rejections.  The structure relationships of “the 14/15/16 combination … directly touch … all the sidewalls and top surface of semiconductor constituent body 2” were not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It would also have been obvious to one of ordinary skill in the art that an object can cover the other object without directly touching the other object.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wakabayashi et al. (US 7,075,181) teach a chip size package.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/18/2021